FORET, Judge.
MOTION TO DISMISS
Because an examination of this record revealed an apparent jurisdictional defect, we issued, ex proprio motu, a rule to show cause why this appeal should not be dismissed due to the appellant’s failure to timely file the appeal bond required by her order of appeal dated November 8, 1977. The appellant has timely responded to the rule.
Plaintiff-appellant filed this suit on June 6, 1977. On September 23, 1977, the trial judge signed a final judgment sustaining defendant-appellee’s exception of no cause or right of action, dismissing plaintiff-appellant’s suit.
On November 8,1977, the plaintiff moved for and was granted a devolutive appeal, returnable to this court on December 9, 1977. Bond was set at $300.00. The plaintiff filed her appeal bond on December 7, 1977.
Since the case was not taken under advisement, nor was a request for notice made, no notice of the signing of the judgment was required. LSA-C.C.P. art. 1913. Thus, the delay for applying for a new trial began on September 26, 1977, and ended on October 4, 1977. LSA-C.C.P. art. 1974. Under LSA-C.C.P. art. 2087, the plaintiff had until December 5, 1977 (December 4 being a Sunday) within which to furnish her security. Since the appeal bond was not filed until December 7, 1977, the appeal must be dismissed.
The plaintiff-appellant’s appeal is hereby dismissed at her cost.
APPEAL DISMISSED.